LAWSON, Justice.
This is a petition for writ of certiorari to the Court of Civil Appeals to review and revise the opinion and judgment which that court rendered in Morrison v. Morrison, 47 Ala.App. 142, 251 So.2d 761.
After careful consideration of the petition, we are constrained to the conclusion that it does not comply with Supreme Court Rule 39. — 286 Ala. XXI; Hanvey v. Thompson, 286 Ala. 614, 243 So.2d 748. It follows that the petition for writ of certiorari must be denied.
We repeat here an observation which we have made in the past. The denial of a petition for writ of certiorari to either of our intermediate appellate courts does not necessarily indicate our approval of all the language used or of all the legal conclusions contained in the opinion sought to be reviewed.- — In re Reserve Insurance Co. v. Allstate Insurance Co., 287 Ala. 110, 248 So.2d 580, and authorities cited.
Writ denied.
HEFLIN, C. J., and MERRILL, HAR-WOOD and MADDOX, JJ., concur.